DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/257,952 filed on 1/5/2021. This action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 describes a non-transitory machine readable medium used to perform the following steps: identify an average waste cost for a consumable type; calculate a shipping cost for the consumable type; determine whether the shipping cost exceeds the average waste cost; and in response to determining that the shipping cost exceeds the average waste cost, create a shipment for the consumable type. Therefore, claims 1 is directed to one of the four statutory categories of invention: an article of manufacture.
The limitations ... identify an average waste cost for a consumable type; calculate a shipping cost for the consumable type; determine whether the shipping cost exceeds the average waste cost; and in response to determining that the shipping cost exceeds the average waste cost, create a shipment for the consumable type, as drafted, is a method that, under its broadest 
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using a non-transitory machine readable medium storing instructions executable by a processor.  The claimed non-transitory machine readable medium storing instructions executable by a processor is recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, non-transitory machine readable medium storing instructions executable by a processor recited at a high level of generality do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element a non-transitory machine readable medium storing instructions executable by a processor (described in paragraph [0014]), 
Claims 2-9 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-9 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claims 10 describes a method to perform the following steps: creating a shipment order comprising a first consumable of a consumable type; calculating an expected waste cost for a second consumable of the consumable type; determining whether a shipping cost for the second consumable exceeds the expected waste cost; and in response to determining that the shipping . Therefore, claims 10 is directed to one of the four statutory categories of invention: a method.
The limitations A method comprising: creating a shipment order comprising a first consumable of a consumable type; calculating an expected waste cost for a second consumable of the consumable type; determining whether a shipping cost for the second consumable exceeds the expected waste cost; and in response to determining that the shipping cost exceeds the expected waste cost, adding the second consumable to the shipment order, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) in the form of balancing logistical costs based on customer needs. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to “generally link” the aforementioned abstract idea to a field of use (specifically, fulfilling customer and logistical needs).  Simply implementing an abstract idea generally linked to a field of use is not a practical application of the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to “generally link” the concept of the aforementioned abstract idea to a field of use.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 11-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 11-14when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claims 15 describes a system used to perform the following steps: detect a first consumable of a consumable type needs replacement, and calculate an expected waste cost for a second consumable of the consumable type, as well as create a shipment order comprising a first consumable of a consumable type; determine whether a shipping cost for the second consumable exceeds the expected waste cost, and in response to determining that the shipping cost exceeds . Therefore, claims 15 is directed to one of the four statutory categories of invention: a machine.
The limitations ... detect a first consumable of a consumable type needs replacement, and calculate an expected waste cost for a second consumable of the consumable type ... create a shipment order comprising a first consumable of a consumable type; determine whether a shipping cost for the second consumable exceeds the expected waste cost, and in response to determining that the shipping cost exceeds the expected waste cost, add the second consumable to the shipment order, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) in the form of balancing logistical costs based on customer needs. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using a system, a consumable engine, and a shipment engine.  The claimed system, consumable engine, and shipment engine are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, a system, a consumable engine, and a shipment engine recited at a high level of generality do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements a system (described in paragraph [0029]), a consumable engine (described in paragraph [0031]), and a shipment engine , is described at a high level of generality, as shown in the cited paragraph, such that one of ordinary skill in the art would have recognized them as a well-understood, routine, and conventional computer components. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (U.S. Pub. No. 2019/0346801) in view of Nagata (U.S. Pub. No. 2009/0112738) in view of Elder (EP 3021271 A1) in view of Crotty (U.S. Pub. No. 2017/0161672).
Regarding the following claim 1 limitations, Miyazawa, as shown, discloses the following limitations:
A non-transitory machine readable medium storing instructions executable by a processor to: identify an average waste ... for a consumable type; [See [0078]; [0057]; [0060]; [0047]; Miyazawa teaches using ink history information to approximate the volume of residual ink that will be remaining in a cartridge at a future time.]
calculate a ... (threshold) ... for the consumable type;
determine whether the ... (threshold) ... exceeds the average waste ...; [See [0089]; (Fig. 6); (Fig. 7); Miyazawa teaches determining if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb) (i.e. the ... (threshold) ... exceeds the average waste).]
and in response to determining that the ... (threshold) ... exceeds the average waste ... create a shipment for the consumable type. [See [0089]; (Fig. 6); (Fig. 7); Miyazawa teaches that if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb), then the corresponding ink is ordered and shipped to the associated customer in need of ink refills.]
Miyazawa does not, however Nagata does, disclose the following limitations:
... identify an average waste cost for a consumable type; [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Miyazawa in view of Nagata does not, however Crotty does, disclose using shipping costs as thresholds in determining whether or not to approve shipping products to customers. [See [0012]; Crotty teaches using shipping cost thresholds in determining whether or not it is economically optimal to ship a package as-is, or wait until further items are added to the package before shipping it, thereby reducing natural resource usage and logistics-based resource usage.]
By ordering a plurality of replacement ink cartridges 200 together, it is possible to reduce the costs related to preparing replacement ink cartridges 200 since the shipping expense will be less than if the replacement ink cartridges 200 were ordered one by one. This statement is further supported by the remainder of paragraph [0095], in addition to the first two paragraphs of the summary of the invention, [0004-0005]. The purpose of the invention of Miyazawa is to balance the cost benefits that come with of preparing/shipping ink efficiently with the cost benefits that come with reducing the amount of wasted ink. Therefore it would be obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to substitute the monetary value threshold of Miyazawa in view of Nagata with the shipping cost threshold of Crotty.
Miyazawa in view of Nagata in view of Crotty teaches using a shipping cost does not, however Elder does, disclose the following limitations:
calculate a shipping cost for the consumable type; [See [0177-0178]; Elder teaches calculating shipping costs for a consumable sent to a customer for replenishing supplies of the consumable in a smart appliance.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering shipping cost thresholds of Miyazawa in view of Nagata in view of Crotty with the shipping cost calculation of Elder. By making this combination, Miyazawa in view of Nagata in view of Crotty can specifically calculate the costs of shipping different configurations of ink cartridges, and then use that information to set more accurate and applicable ink reordering shipping cost thresholds.
Regarding the following claim 2 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 1 limitations. Miyazawa further discloses the following limitations:
The non-transitory machine readable medium of claim 1, wherein the average waste ... is calculated according to at least one waste ... associated with an amount of stranded material in the consumable type. [See [0078]; [0057]; [0060]; [0047]; Miyazawa teaches using ink history information to approximate the volume of residual ink that will be remaining in a cartridge at a future time.]
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost associated with an amount of stranded material in the consumable type; [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Regarding the following claim 3 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 1 and 2 limitations. Miyazawa further discloses the following limitations:
The non-transitory machine readable medium of claim 2, wherein the at least one waste ... associated with the amount of stranded material comprises a ... amount of stranded material left in the consumable type when it is replaced by a new consumable type. [See [0089]; (Fig. 6); (Fig. 7); Miyazawa teaches determining if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb) (i.e. the ... (threshold) ... exceeds the average waste) at a time T0 when the replacement ink cartridges will arrive at the consumer’s location and replace the old ones.]
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost associated with an amount of stranded material ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Regarding the following claim 4 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 1-3 limitations. Miyazawa further discloses the following limitations:
The non-transitory machine readable medium of claim 3, wherein the consumable type comprises a print material container. [See [0004-0005]; Miyazawa teaches handling the replacement of ink cartridges (i.e. a print material container).]
Regarding the following claim 5 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 1 limitations. Miyazawa further discloses the following limitations:
The non-transitory machine readable medium of claim 1, wherein the average waste ... is calculated for a plurality of discarded consumables of the consumable type. [See [0078]; [0057]; 
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Regarding the following claim 6 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 1 limitations. Miyazawa further discloses the following limitations:
The non-transitory machine readable medium of claim 1, wherein a first consumable of the consumable type is scheduled for shipment and the average waste ... is calculated for a second consumable of the consumable type. [See [0078]; [0057]; [0060]; [0047]; (Fig. 5); (Fig. 6); (Fig. 7); [0082]; Miyazawa teaches using ink history information to approximate the volume of residual ink that will be remaining in a plurality of cartridges at a future time, and repeatedly performing steps for each of the plurality of cartridges to determine whether to ship each of the plurality of cartridges based on the estimated volume of residual ink that will be remaining in a plurality of cartridges at a future time (i.e. average waste).]
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Regarding the following claim 7 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 1 and 6 limitations. Miyazawa further discloses the following limitations:
The non-transitory machine readable medium of claim 6, wherein the instructions to create the shipment of the consumable type comprise instructions to bundle the first consumable and the second consumable into a single shipment. [See [0082]; (Fig. 5); [0095]; Miyazawa teaches ordering a plurality of replacement ink cartridges together in order to reduce shipping expenses.]
Regarding the following claim 8 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 1 and 6-7 limitations. Miyazawa further discloses the following limitations:
The non-transitory machine readable medium of claim 7, further comprising: in response to determining that the ... (threshold) ... does not exceed the average waste ... for the second consumable, create the shipment only for the first consumable. [See [0089]; (Fig. 5); (Fig. 6); (Fig. 7); Miyazawa teaches that if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold the ... (threshold) ... does not exceed the average waste ... for the second consumable, create the shipment only for the first consumable).]
Miyazawa does not, however Nagata does, disclose the following limitations:
... average waste cost ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Miyazawa in view of Nagata does not, however Crotty does, disclose using shipping costs as thresholds in determining whether or not to approve shipping products to customers. [See [0012]; Crotty teaches using shipping cost thresholds in determining whether or not it is economically optimal to ship a package as-is, or wait until further items are added to the package before shipping it, thereby reducing natural resource usage and logistics-based resource usage.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering monetary value thresholds of Miyazawa in view of Nagata with the shipping cost thresholds of Crotty. In paragraph [0095] of Miyazawa, By ordering a plurality of replacement ink cartridges 200 together, it is possible to reduce the costs related to preparing replacement ink cartridges 200 since the shipping expense will be less than if the replacement ink cartridges 200 were ordered one by one. This statement is further supported by the remainder of paragraph [0095], in addition to the first two paragraphs of the summary of the invention, [0004-0005]. The purpose of the invention of Miyazawa is to balance the cost benefits that come with of preparing/shipping ink efficiently with the cost benefits that come with reducing the amount of wasted ink. Therefore it would be obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to substitute the monetary value threshold of Miyazawa in view of Nagata with the shipping cost threshold of Crotty.
Regarding the following claim 9 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 1 limitations. Miyazawa further discloses the following limitations:
The non-transitory machine readable medium of claim 1, wherein the instructions to calculate the shipping cost for the consumable type comprise instructions to identify the lower of a historical average waste of the consumable type and a maximum potential waste for the consumable type. [See (Fig. 3); (Fig. 6); [See [0078]; [0057]; [0060]; [0047]; Miyazawa teaches using ink history information to approximate the volume of residual ink that will be remaining in a cartridge at a future time, said volume being a volume of lower than the maximum, which is identified as 100% (i.e. identify the lower of a historical average waste of the consumable type and a maximum potential waste for the consumable type).]
Regarding the following claim 10 limitations, Miyazawa discloses the following:
A method comprising: creating a shipment order comprising a first consumable of a consumable type; [See [0075-0078]; (Fig. 5); (Fig. 6); Miyazawa teaches using ink history 
calculating an expected waste ... for a second consumable of the consumable type; [See [0078]; [0057]; [0060]; [0047]; Miyazawa teaches using ink history information to approximate the volume of residual ink that will be remaining in a second of a plurality of ink cartridges at a future time.]
determining whether ... (threshold) ... for the second consumable exceeds the expected waste ... [See [0089]; (Fig. 6); (Fig. 7); Miyazawa teaches determining if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb) (i.e. the ... (threshold) ... exceeds the average waste).]
in response to determining that the ... (threshold) ... exceeds the expected waste ... adding the second consumable to the shipment order. [See [0089]; (Fig. 5); (Fig. 6); (Fig. 7); Miyazawa teaches that if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb), then the corresponding ink is ordered and shipped to the associated customer in need of ink refills.]
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa 
Miyazawa in view of Nagata does not, however Crotty does, disclose using shipping costs as thresholds in determining whether or not to approve shipping products to customers. [See [0012]; Crotty teaches using shipping cost thresholds in determining whether or not it is economically optimal to ship a package as-is, or wait until further items are added to the package before shipping it, thereby reducing natural resource usage and logistics-based resource usage.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering monetary value thresholds of Miyazawa in view of Nagata with the shipping cost thresholds of Crotty. In paragraph [0095] of Miyazawa, the following is recited: By ordering a plurality of replacement ink cartridges 200 together, it is possible to reduce the costs related to preparing replacement ink cartridges 200 since the shipping expense will be less than if the replacement ink cartridges 200 were ordered one by one. This statement is further supported by the remainder of paragraph [0095], in addition to the first two paragraphs of the summary of the invention, [0004-0005]. The purpose of the invention of Miyazawa is to balance the cost benefits that come with of preparing/shipping ink efficiently with the cost benefits that come with reducing the amount of wasted ink. Therefore it would be obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to substitute the monetary value threshold of Miyazawa in view of Nagata with the shipping cost threshold of Crotty.
Miyazawa in view of Nagata in view of Crotty teaches using a shipping cost does not, however Elder does, disclose the following limitations:
... shipping cost ... [See [0177-0178]; Elder teaches calculating shipping costs for a consumable sent to a customer for replenishing supplies of the consumable in a smart appliance.]

Regarding the following claim 11 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 10 limitations. Miyazawa further discloses the following limitations:
The method of Claim 10, wherein the expected waste ... is calculated according to a remaining amount of consumable material in the second consumable of the consumable type. [See [0078]; [0057]; [0060]; [0047]; Miyazawa teaches using ink history information and actual ink volume levels to approximate the volume of residual ink that will be remaining in a cartridge at a future time.]
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Regarding the following claim 12 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 10 limitations. Miyazawa further discloses the following limitations:
The method of Claim 10, wherein the expected waste ... is calculated according to an average amount of discarded consumable material in a plurality of consumables of the consumable type. [See [0078]; [0057]; [0060]; [0047]; Miyazawa teaches using ink history information and actual ink volume levels to approximate the volume of residual ink that will be remaining in a cartridge at a future time.]
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Regarding the following claim 13 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 10 limitations. Miyazawa further discloses the following limitations:
The method of claim 10, further comprising, in response to determining that the ... (threshold) ... does not exceed the expected waste ... causing the shipment order to be sent with only the first consumable. [See [0089]; (Fig. 5); (Fig. 6); (Fig. 7); Miyazawa teaches that if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb), then the corresponding ink is the ... (threshold) ... does not exceed the average waste ... for the second consumable, create the shipment only for the first consumable).]
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Miyazawa in view of Nagata does not, however Crotty does, disclose using shipping costs as thresholds in determining whether or not to approve shipping products to customers. [See [0012]; Crotty teaches using shipping cost thresholds in determining whether or not it is economically optimal to ship a package as-is, or wait until further items are added to the package before shipping it, thereby reducing natural resource usage and logistics-based resource usage.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering monetary value thresholds of Miyazawa in view of Nagata with the shipping cost thresholds of Crotty. In paragraph [0095] of Miyazawa, the following is recited: By ordering a plurality of replacement ink cartridges 200 together, it is possible to reduce the costs related to preparing replacement ink cartridges 200 since the shipping expense will be less than if the replacement ink cartridges 200 were ordered one by one. This statement is further supported by the remainder of paragraph [0095], in addition to the first two paragraphs of the summary of the invention, [0004-0005]. The purpose of the invention of Miyazawa is to balance the cost benefits that come with of preparing/shipping ink efficiently with the cost benefits that come with reducing the amount of wasted ink. Therefore it would be obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to substitute the monetary value threshold of Miyazawa in view of Nagata with the shipping cost threshold of Crotty.
Regarding the following claim 14 limitations, Miyazawa in view of Nagata in view of Crotty in view of Elder discloses all claim 10 limitations. Miyazawa further discloses the following limitations:
The method of claim 10, wherein the expected waste ... comprises a value of a consumable material left in the second consumable when it is discarded without being used. [See [0089]; (Fig. 6); (Fig. 7); Miyazawa teaches determining if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb) (i.e. the ... (threshold) ... exceeds the average waste) at a time T0 when the replacement ink cartridges will arrive at the consumer’s location and replace the old ones.]
Miyazawa does not, however Nagata does, disclose the following limitations:
... waste cost associated with an amount of stranded material ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-
Regarding the following claim 15 limitations, Miyazawa discloses the following:
A system, comprising: a consumable engine to: detect a first consumable of a consumable type needs replacement; [See [0075-0078]; (Fig. 5); (Fig. 6); Miyazawa teaches using ink history information to approximate the volume of residual ink that will be remaining in a first of a plurality of ink cartridges at a future time, and adding a first ink cartridge to an order for replacement.]
calculate an expected waste ... for a second consumable of the consumable type [See [0078]; [0057]; [0060]; [0047]; Miyazawa teaches using ink history information to approximate the volume of residual ink that will be remaining in a second of a plurality of ink cartridges at a future time.]
and a shipment engine to: create a shipment order comprising a first consumable of a consumable type; [See [0075-0078]; (Fig. 5); (Fig. 6); Miyazawa teaches using ink history information to approximate the volume of residual ink that will be remaining in a first of a plurality of ink cartridges at a future time, and adding a first ink cartridge to an order for replacement.]
determine whether a ... (threshold) ... for the second consumable exceeds the expected waste ... [See [0089]; (Fig. 6); (Fig. 7); Miyazawa teaches determining if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb) (i.e. the ... (threshold) ... exceeds the average waste).]
in response to determining that the ... (threshold) ... exceeds the expected waste ... add the second consumable to the shipment order. [See [0089]; (Fig. 5); (Fig. 6); (Fig. 7); Miyazawa teaches that if a volume of residual ink (PR1, PR2, PR4) is below a volume threshold (THb), then the corresponding ink is ordered and shipped to the associated customer in need of ink refills.]

... waste cost ... [See [1068-1071]; [0040]; Nagata teaches determining a monetary value for ink based on the weight or volume of the ink.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering volume thresholds of Miyazawa with the volume-to-monetary-value conversion function of Nagata. Based on the disclosures, one of ordinary would recognize that the different remaining volumes in an ink cartridge may make financial sense to replace during one month, but not the next. Therefore, the volume-to-monetary-value conversion function of Nagata would benefit a system administrator of Miyazawa by converting volumes of ink to actual monetary values and setting those monetary values as thresholds instead of volumes.
Miyazawa in view of Nagata does not, however Crotty does, disclose using shipping costs as thresholds in determining whether or not to approve shipping products to customers. [See [0012]; Crotty teaches using shipping cost thresholds in determining whether or not it is economically optimal to ship a package as-is, or wait until further items are added to the package before shipping it, thereby reducing natural resource usage and logistics-based resource usage.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering monetary value thresholds of Miyazawa in view of Nagata with the shipping cost thresholds of Crotty. In paragraph [0095] of Miyazawa, the following is recited: By ordering a plurality of replacement ink cartridges 200 together, it is possible to reduce the costs related to preparing replacement ink cartridges 200 since the shipping expense will be less than if the replacement ink cartridges 200 were ordered one by one. This statement is further supported by the remainder of paragraph [0095], in addition to the first two paragraphs of the summary of the invention, [0004-0005]. The purpose of the invention of 
Miyazawa in view of Nagata in view of Crotty teaches using a shipping cost does not, however Elder does, disclose the following limitations:
... shipping cost ... [See [0177-0178]; Elder teaches calculating shipping costs for a consumable sent to a customer for replenishing supplies of the consumable in a smart appliance.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the ink reordering shipping cost thresholds of Miyazawa in view of Nagata in view of Crotty with the shipping cost calculation of Elder. By making this combination, Miyazawa in view of Nagata in view of Crotty can specifically calculate the costs of shipping different configurations of ink cartridges, and then use that information to set more accurate and applicable ink reordering shipping cost thresholds.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Noguchi (Japanese Pat. Pub. No. JP2016-45550A) teaches setting a first and second threshold for determining what ink should be replenished together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628